Title: To Benjamin Franklin from Mary Ann Davies, 17 October 1783
From: Davies, Mary Ann
To: Franklin, Benjamin


          
            Dear Sir.
            Florence Octbr the 17th. 1783.
          
          I took the liberty of writing You a Letter last April to enquire after your Health. At the same time (not doubting the continuation of your friendship) I made so free as to trouble You with some account of my present Situation, entreating your Advice, but I am so unfortunate as never to have had any Answer. I have been and am still in the greatest Anxiety imaginable on this account and can only conclude that either the said Letter or your Answer must have miscarried: for surely had You received it, you would have favour’d me with a Line before now. I am doubly unhappy about this affair, between the disapointment of not hearing from You, and the fear of my Letter having fallen into other Hands. If You receive this as I hope you will, I beg most earnestly you will not retard writing that I may know as soon as possible if my former Letter went safe: and You will oblige me much by informing me if I have directed this quite right. I have thought of a method by which it appears to me I cannot fail receiving Yours, which is, if you will be so obliging to enclose your Letter (Seal’d and Directed for me) in a Blank Cover with the underwritten Direction on it. Excuse Dear Sir my being so troublesome and believe me to be with the greatest Gratitude and Respect Your most oblig’d & most humble Servant
          
            Mary Ann Davies
            A MonsieurMonsieur FilippoMingoniFirenzeToscana.
          
          
            PS— My Sister does not know of this Letter no more than of that I troubled You with last April for the Reason I explain’d in the said Letter: therefore I must beg you will not mention to any one in Paris having heard from me.
          
          
          Addressed: A Son Excellence / Monsieur Benjamin Franklin / Ministre Plénipotentiaire des / Etats-unis de l’Amérique / Septentrionale prés S.M.T.Ch. / A Paris. / per la Francia
        